Beth Gladden Coulson, Judge. Appellant, Garry Ray Williams, brings this appeal from his conviction for rape. Appellant waived his right to a jury trial and was tried before a circuit judge, sitting without a jury. On appeal, appellant argues that his conviction for rape is not supported by sufficient evidence. We do not reach the merits of that argument because it is raised for the first time on appeal.  This court does not consider matters which were not raised before the trial court. Dillard v. State, 20 Ark. App. 35, 723 S.W.2d 373 (1987). This is a settled rule. Accordingly, we do not consider appellant’s argument, and the judgment of the circuit court is affirmed. Affirmed. Corbin, C.J., and Mayfield, J., agree.